Citation Nr: 1525630	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  13-21 823A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for deviated septum.

2.  Entitlement to an evaluation in excess of 10 percent for tinnitus.

3.  Entitlement to an evaluation in excess of 10 percent for left knee patellofemoral syndrome.

4.  Entitlement to an evaluation in excess of 10 percent for right knee patellofemoral syndrome.

5.  Entitlement to an evaluation in excess of 10 percent for allergic rhinitis with inferior turbinate hypertrophy, status post septoplasty, and inferior turbinate reduction.

6.  Entitlement to a compensable evaluation for hearing loss, left ear.

7.  Entitlement to a compensable evaluation for right hand tendonitis.

8.  Entitlement to a compensable evaluation for tinea pedis bilateral feet.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to March 1990 and from November 1999 to November 2010. 

This appeal before the Board of Veterans' Appeals (Board) arises from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran filed a notice of disagreement (NOD) on April 2011.  A statement of the case (SOC) was provided on August 2013.  The Veteran then perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) on August 2013.

The Veteran had previously requested a hearing before the Board.  However, in an April 2015 statement, the Veteran indicated that he no longer desired a hearing.  As such, the Board considers his hearing request withdrawn.  38 C.F.R. § 20.704 (2014).

The Board notes that the issue of entitlement to service connection for a psychiatric disorder, asserted as depression, was also certified on appeal.  However, during the pendency of the appeal, the RO granted service connection for major depression claimed as posttraumatic stress disorder in a September 2014 rating decision.  As such, this issue of service connection is considered resolved in full, and no further discussion shall ensue.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

On June 1, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran has withdrawn all issues on this appeal, as indicated in a signed June 1, 2015 statement, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


